DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 May 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 24 and 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 24 and 27 require that the syringe is configured as an “end-user container”.  However, it is unclear what qualities make a container an “end-user container”, as essentially any container may be utilized by an operator.  It is unclear why one syringe may be operated by an end-user while another may not, and if this is the case, there is no guidance provided in the specification as to what features of the syringe are responsible for granting this general functionality.  In other words, those of ordinary skill would have differing opinions as to exactly which syringes are configured 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kusters (US 20150060363) in view of Lewis (US 5927560) and Ikeda (US 20130155133).
With respect to claims 1, 3, 4 and 24-26, Kusters discloses a cell processing system comprising a processor connectable to a source container (Figure 3:110) filled with a biological fluid.  The processor includes a separator (Figure 3:102, 104) 
Although Kusters states that the syringe assembly includes a luer tip and is operated using an actuator and a controller, Kusters does not expressly state that the syringe assembly is directly connected to an auxiliary container, such that the auxiliary container is in direct fluid communication with the volume and receives gas from the volume while the plunger is held stationary.
	Lewis discloses a syringe assembly comprising a syringe barrel (Figure 1:26) and a plunger (Figure 1:46), such that a volume (Figure 1:30) is defined between the plunger and a tip (Figure 1:28).  Lewis teaches in at least column 5, lines 32-54 that the volume is initially filled with a fluid stream from a supply (Figure 1:12).  As fluid fills the volume 30, the plunger remains stationary to allow displaced gas to exit via a venting port (Figure 1:38) for collection in an auxiliary container (“During initial filling of the internal volume 30 epoxy, as shown in FIG. 4, the valve 16 remains open between the syringe and the pumping chamber 14, and valve 42 in fluid communication with open volume 36 also remains open, to enable fluid to flow outwardly from the internal volume 30, completely filling volume 30 with incompressible fluid”).  After the volume is filled, the plunger may then be activated in order to deliver fluid out of the tip 28.
	Ikeda discloses a syringe assembly comprising a syringe barrel (Figure 4:211) and a plunger (Figure 4:212).  Gases in a pressure regulating chamber (Figure 4:214) 
	Before the effective filing date of the claimed invention, it would have been obvious to provide the Kusters syringe assembly with at least one auxiliary container configured to directly receive gases from the volume of the syringe barrel during a loading process in which the plunger remains stationary.  Lewis shows that this is one way for a syringe to receive a liquid while also removing/venting gases from the volume during an initial filling step.  Furthermore, Ikeda teaches that vented gases need not exit into the atmosphere, but rather may be collected in an auxiliary container.  Ikeda teaches in at least paragraph [0088] that there is an art-recognized equivalence between venting gas from a syringe directly into an auxiliary chamber (e.g. pump, vacuum, tank) and directly into the atmosphere.  It is prima facie obvious to apply a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2143.  Lewis teaches that this configuration is well suited for efficiently evacuating air from the barrel volume when a syringe is being loaded with a liquid.  Those of ordinary skill would know that air in the plunger volume must be removed as liquid is simultaneously pumped into the volume, and therefore would have found the solution disclosed by Lewis to be an effective means for use in the device of Kusters.  



With respect to claim 24, Kusters, Lewis and Ikeda disclose the combination in claim 1.  The Kusters syringe inherently could be delivered to a user, thereby making it “an end-user container”.  Essentially any syringe may be operated by an end-user.

With respect to claim 25, Kusters, Lewis and Ikeda disclose the combination in claim 1.  Those of ordinary skill would have found it obvious to modify the volume of the auxiliary container relative to the volume of the syringe.  Ikeda states that the auxiliary container may be a pump, vacuum and/or tank, and all of these structures would likely be larger than that of a syringe.

With respect to claim 26, Kusters, Lewis and Ikeda disclose the combination in claim 1.  Kusters, Lewis and Ikeda each depict that various components are connected via tubing to create closed disposable circuits.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kusters (US 20150060363) in view of Lewis (US 5927560) and Ikeda (US 20130155133) as applied to claim 1, and further in view of Wegener (US 20130092630).
Kusters, Lewis and Ikeda disclose the combination in claim 1, however do not appear to teach that the syringe assembly is attached to a scale configured to monitor the weight of the syringe assembly.
	Wegener discloses a cell processing system comprising a processor that is connectable to a source container (Figure 1:102) filled within a biological fluid.  The processor includes a separator (Figure 2:101’) configured to separate the biological fluid into at least two streams.  One stream goes to a waste bag (Figure 2:140’), while another stream is directed to a product container (Figure 2:150’ and Figure 2:152’).  This is described in at least paragraphs [0037]-[0041].  Wegener additionally states that a pump (Figure 14:206) is used to transfer fluid from the separator of the cell processing system to the product container.  Furthermore, Wegener states that a filling system comprising a filling station having a filling container (Figure 1:160) is provided in communication with the product container 150, 152.  Wegener teaches in at least paragraph [0044] that scales (Figure 5:240, 242, 244, 246) are used to monitor the weight of all fluid containers.
	Before the effective filing date of the claimed invention, it would have been obvious to use weight scales to monitor and record whether the Kusters syringe assembly is empty, partially full or full.  Wegener teaches that this can be accomplished using traditional weight scales in communication with a processor, and that information obtained by the weight scales is evaluated when determining when to drive each pump and open and close each valve.

Claims 7, 10-17 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wegener (US 20130092630) in view of Lewis (US 5927560) and Ikeda (US 20130155133).
	With respect to claim 7, Wegener discloses a cell processing system comprising a processor that is connectable to a source container (Figure 1:102) filled within a biological fluid.  The processor includes a separator (Figure 2:101’) configured to separate the biological fluid into at least two streams.  One stream goes to a waste bag (Figure 2:140’), while another stream is directed to a filling system comprising a container.  The filling system container can be either a product bag (Figure 2:150’) or a sampling container (Figure 2:152’).  This is described in at least paragraphs [0037]-[0041].  Wegener additionally states that a pump (Figure 14:206) is used to transfer fluid from the separator of the cell processing system to the container of the filling system.  
Although Wegener states that the syringe assembly is operated using an actuator and a controller, Wegener does not expressly state that the syringe assembly is directly connected to an auxiliary container, such that the auxiliary container is in direct fluid communication with the volume and receives gas from the volume while the plunger is held stationary.
	Lewis discloses a syringe assembly comprising a syringe barrel (Figure 1:26) and a plunger (Figure 1:46), such that a volume (Figure 1:30) is defined between the plunger and a tip (Figure 1:28).  Lewis teaches in at least column 5, lines 32-54 that the volume is initially filled with a fluid stream from a supply (Figure 1:12).  As fluid fills the volume 30, the plunger remains stationary to allow displaced gas to exit via a venting port (Figure 1:38) for collection in an auxiliary container (“During initial filling of the 
	Ikeda discloses a syringe assembly comprising a syringe barrel (Figure 4:211) and a plunger (Figure 4:212).  Gases in a pressure regulating chamber (Figure 4:214) within the syringe barrel are in communication with auxiliary chambers (Figure 4:102, 107) configured to pressurize the pressure regulating chamber.  This is described in paragraphs [0073]-[0092].  Auxiliary chamber 107, in particular, is directly connected to the syringe and is configured to receive gas displaced from the syringe.
	Before the effective filing date of the claimed invention, it would have been obvious to provide the Wegener syringe assembly with at least one auxiliary container configured to directly receive gases from the volume of the syringe barrel during a loading process in which the plunger remains stationary.  Lewis shows that this is one way for a syringe to receive a liquid while also removing/venting gases from the volume during an initial filling step.  Furthermore, Ikeda teaches that vented gases need not exit into the atmosphere, but rather may be collected in an auxiliary container.  Ikeda teaches in at least paragraph [0088] that there is an art-recognized equivalence between venting gas from a syringe directly into an auxiliary chamber (e.g. pump, vacuum, tank) and directly into the atmosphere.  It is prima facie obvious to apply a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2143.  Lewis teaches that this configuration is well suited for efficiently 

	With respect to claims 10-13, Wegener, Lewis and Ikeda disclose the combination in claim 7.  Wegener additionally states that that multiple filling stations 150, 122 are connected to the separator, and that the multiple filling stations are in communication with a manifold 144.  Wegener additionally states that valves and clamps are used to control the movement of fluid to each filling station.  Paragraphs [0043], [0044] and [0057] teach that sensors and weight scales are used to monitor fluid flow.

	With respect to claim 14, Wegener, Lewis and Ikeda disclose the combination in claim 7.  Wegener additionally states that plastic tubes and bags are part of a disposable circuit, and that the pumps are part of a reusable hardware assembly (see Fig. 14).

	With respect to claim 15, Wegener, Lewis and Ikeda disclose the combination in claim 7.  As mentioned above, the filling station of Wegener is directly in fluid communication with the separator.  



With respect to claim 24, Wegener, Lewis and Ikeda disclose the combination in claim 1.  The Wegener syringe inherently could be delivered to a user, thereby making it “an end-user container”.  Essentially any syringe may be operated by an end-user.

With respect to claim 25, Wegener, Lewis and Ikeda disclose the combination in claim 1.  Those of ordinary skill would have found it obvious to modify the volume of the auxiliary container relative to the volume of the syringe.  Ikeda states that the auxiliary container may be a pump, vacuum and/or tank, and all of these structures would likely be larger than that of a syringe.

With respect to claim 26, Wegener, Lewis and Ikeda disclose the combination in claim 1.  Wegener, Lewis and Ikeda each depict that various components are connected via tubing to create closed disposable circuits.



Response to Arguments
In response to Applicant’s amendments filed 13 May 2021, the previous rejections have been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of the Ikeda reference which teaches the state of the art regarding the use of an auxiliary container to receive gas from a syringe.
	Applicant’s additional arguments that Lewis is nonanalogous art are not persuasive.  Although it is agreed that Lewis is relates to a syringe for transporting epoxy rather than a biological fluid, Lewis is still reasonably pertinent to the problem faced by the inventor because Lewis teaches how a syringe may effectively be loaded with a fluid by venting/displacing a gas through an outlet while the plunger is held stationary.  Those of ordinary skill would have recognized that this loading method would be relevant to any incompressible fluid, regardless of whether it is an epoxy or a biological fluid.  

Conclusion
This is a non-final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799